DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention provides a non-obvious improvement over the closest prior art which is considered to include Noaki et al (US 2015/0203976 or WO 2013/191140).  Additional reference is made to Ogawa et al (GB 1523045 or JP 51-142497).  Noaki et al in general teaches each of the claimed elements of the filter-press electrolysis vessel with the exception of the two “at a junction…” clauses near the end of claim 1.  These clauses require that at each of the junctions (1) between the anolyte supply pipe and the anolyte supply flow path, (2) between the anolyte-and-gas recovery pipe and the anolyte-and-gas recovery flow path, (3) between the catholyte supply pipe and the catholyte supply flow path, and (4) between the catholyte-and-gas recovery pipe and the catholyte-and-gas recovery flow path, that the anolyte liquid be excluded from contacting any metal surface of any of the anolyte supply pipe, the anolyte-and-gas recovery pipe, the anode side pressing frame, the cathode side pressing frame or any metal electrically connected therewith and the catholyte liquid be excluded from contacting any metal surface of any of the catholyte supply pipe, the catholyte-and-gas recovery pipe, the anode side pressing frame, the cathode side pressing frame or any metal electrically connected therewith.  Ogawa et al is considered pertinent to the claimed invention because Ogawa et al discuss problems associated with leakage current occurring in filter press electrolysis vessels, and present a solution comprising using non-conductive piping between the anode end cell and the cathode end cell to reduce the ability of the electric current to flow through the header/manifold (anolyte-and-gas or catholyte-and-gas recovery flow paths).  However, Ogawa et al only recognized that the leakage current occurred between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794